i

1

An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

i
ll .
E IN THE SUPREME COURT OF THE STATE OF NEVADA

PREFERRED BUILDERS SELF- No. 64216
INSURED GROUP; AND YQRK RISK
SERVICES GROUP, INC”

E Appellants} J F i L E 

VS.

RAFAEL BENAWDEZ, DEC 0 1 26“
Res tandem.

TRACIE K. [.1le EMA”
CLERK OF SUPREME GDURT

BY ‘
DEPUTY CLERK ‘

l

 

- ORDER DISMISSING APPEAL

Cause appearing, appellants’ motion far a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRA? 42(1))
It is so ORDERED.

6 CLERK OF THE SUPREME COURT

l TRACIE Kl LIND m g
.. — _, l

I BY: ﬁ/ZZ___

cc; Chief Judge, The Eighth Judicial District Court

Hon. Jaseph T. Bonaventure, Senior Judge

Lewis Brisbois Bisgaard & Smith, LLPfLas Vegas

Law Ofﬁces of Virginia L. Hunt '
' Eighth District Court Clerk
1
l
!

SUPREME Gown“
or
NEVADA

CLERK‘S ORDER

 aw» mmwﬁﬁﬁiﬂ_